EXHIBIT 10.5
 


EXECUTIVE EMPLOYMENT AGREEMENT

 
This EXECUTIVE EMPLOYMENT AGREEMENT (the "Agreement"), made as of this 27th day
of December 2010, is entered into by Corregidor Therapeutics, Inc., a Delaware
corporation with its principal place of business at 384 Powder Mill Road,
Concord, Massachusetts 01742 (the "Company"), and Rick Batycky, residing at 19
Bernard Street, Newton, Massachusetts 02461 (the "Executive").


In consideration of the mutual covenants and promises contained in this
Agreement, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged by the parties to this Agreement,
the parties agree as follows:


1.         Employment/Duties.  During the Employment Period (as defined below),
the Executive shall serve as Chief Scientific Officer of the Company and shall
have all the duties, responsibilities and authority commensurate with such
position and such additional duties as may be determined by the Company's Chief
Executive Officer. The Executive shall be based at the Company's principal place
of business in the greater Boston, Massachusetts metropolitan area, or such
place or places in the continental United States as the Company's Board of
Directors ("Board of Directors") shall determine.  The Executive shall report
to, and be subject to the general supervision of, the Company's Chief Executive
Officer.


The Executive agrees to devote substantially all of his business time, attention
and energies to the business and interests of the Company during the Employment
Period; provided, however, that the Executive may be permitted to engage in
other activities, including membership on boards of directors of other
businesses or non-for-profit organizations, so long as such activities do not
materially interfere with the performance of the Executive's duties under this
Agreement and have been disclosed to and approved in advance by the Chief
Executive Officer. The Executive agrees to abide by the rules, regulations,
personnel practices and policies of the Company, as adopted and amended from
time to time by the Company, provided, that such rules, regulations, practices
and policies are not inconsistent with the terms and conditions of this
Agreement and have been disclosed to the Executive.


2.         Effective Date/Period of Employment. This Agreement will become
effective on the date of the initial closing of the Company's first preferred
equity investment transaction (the "Effective Date"), which is expected to be on
or soon following the date of this Agreement, and shall continue until
terminated in accordance with the provisions of Section 4 (the "Employment
Period"), subject to Section 9.14.


3.         Compensation and Benefits.


3.1         Base Salary. During the Employment Period, the Company shall pay the
Executive a base salary of $300,000.00 calculated on an annual basis ("Base
Salary"), paid in periodic installments in accordance with the Company's
customary payroll practices. The Base Salary shall be reviewed no less
frequently than annually, beginning at the end of calendar year 2011. In
addition, the Base Salary shall be increased by $20,000.00 immediately upon a
Value

 
 

--------------------------------------------------------------------------------

 



Creation Event. A "Value Creation Event" means the first to occur of: (a) an
Acquisition (as defined in the Stock Restriction Agreements (as defined below)
in which the amount of cash consideration and the fair market value of any
securities received by the Company and/or its stockholders is equal to or
greater than $60,000,000.00 (which, for clarity, shall not include consideration
contingent upon events or performance occurring after the closing of such
Acquisition, unless and until such contingent consideration is received by the
Company and/or its stockholders); or (b) the Company receiving at least
$15,000,000.00 of revenues and/or equity financing in addition to the aggregate
of $20,000,000.00 of gross proceeds from the financings contemplated by the
Series A Preferred Stock Purchase Agreement by and among the Company and certain
investors dated on or about the date of this Agreement (the "Series A Purchase
Agreement"), which may include amounts received: (i) as fees, payments or other
revenues from companies, foundations, governmental agencies and other sources,
whether as a result of intellectual property licenses, collaboration agreements,
grants or other bases; and (ii) gross proceeds from equity financings, provided
that a maximum of $7,500,000.00 of gross proceeds from the Purchasers (as
defined in the Series A Purchase Agreement) shall count towards the
$15,000,000.00 threshold.


3.2            Bonus.


(a)             Annual Bonus Opportunity.  During the Employment Period, the
Executive may be eligible to receive an annual bonus no later than sixty (60)
days after the end of each calendar year, as determined by the Board of
Directors (or its Compensation Committee) in its discretion, which bonus, if
awarded, may be payable by cash or award under the Company's then-current stock
incentive plan, as determined by the Board of Directors (or its Compensation
Committee) in its discretion.


(b)             Special Bonus Opportunity. Upon the occurrence of a Value
Creation Event, the Executive shall be paid a special bonus in an amount equal
to $20,000.00 multiplied by the number of years elapsed from the Effective Date
until such occurrence (including fractional periods), which special bonus shall
be in addition to and determined separately from any awarded bonuses as a result
of the annual bonus opportunity described in Section 3.2(a).


3.3            Equity Compensation. The Company and the Executive are party to a
certain Amended and Restated Stock Restriction Agreement dated as of December
27, 2010 and a Stock Restriction Agreement dated as of December 27, 2010
(collectively, the "Stock Restriction Agreements").


3.4            Benefits.  During the Employment Period, the Executive shall be
entitled to participate in all benefit programs that the Company makes available
to its employees, if any, to the extent that Executive's position, tenure,
health and other qualifications make the Executive eligible to participate.  The
Executive shall be entitled to take paid vacation consistent with the company's
employee benefits policy in addition to customary business holidays approved by
the Board of Directors for the Company's employees generally.  The Executive
shall notify the Chief Executive Officer when the Executive intends to take
vacation.


3.5            Reimbursement of Expenses.

 
2

--------------------------------------------------------------------------------

 

(a)             The Company shall reimburse the Executive for all reasonable
travel, entertainment and other expenses incurred or paid by the Executive in
connection with, or related to, the performance of the Executive's duties,
responsibilities or services on behalf of the Company under this Agreement, in
accordance with policies and procedures, and subject to reasonable limitations,
adopted by the Company from time to time.


(b)             The Company shall reimburse the Executive for up to Thirty
Thousand Dollars ($30,000.00) of income tax payable by the Executive as a result
of the grant of shares of the Company's common stock evidenced by the Stock
Restriction Agreement dated as of December__, 2010, and payable as a result of
the reimbursement provided pursuant to this Section 3.5(b), no later than March
31, 2011.


3.6            Withholding.  All salary, bonus and other compensation payable to
the Executive during the Employment Period shall be subject to applicable
required deductions for state and federal withholding tax, social security and
all other employment taxes and payroll deductions.


4.            Termination of Employment Period.  The employment of the Executive
by the Company pursuant to this Agreement shall terminate upon the occurrence of
any of the following:


4.1           By the Company for Cause.  At the election of the Company, for
Cause (as defined below), provided that prior to a termination of the
Executive's employment pursuant to subsection (iii), below, the Executive shall
have thirty (30) days to cure in all material respects such Cause event(s)
following the Executive's receipt of written notice by the Company, which notice
shall specifically identify the Cause upon which the termination is based and
after the Executive has been given such notice.  For the purposes of this
Section 4.1, "Cause" means (i) the Executive's conviction of, or guilty plea to,
a felony, (ii) the Executive's commission of a fraudulent, illegal or materially
dishonest act in connection with the Executive's employment by the Company, as
reasonably determined by the Board of Directors acting in good faith, or (iii)
the Executive's willful and repeated failure or refusal to attempt to perform
the Executive's duties to the Company or material breach of this Agreement or
any other agreement between the Company and the Executive.  The Executive shall
be considered to have been discharged for "Cause" if (based on a final,
unappealable judicial determination) the Executive has resigned from the Company
without Good Reason (as defined in Section 4.3) to avoid a termination for Cause
based on an event that occurred prior to such resignation (but not an event
about which the Board of Directors had actual knowledge for more than ninety
(90) days prior to such resignation).


4.2            Death or Disability.  Upon the death or Disability (as defined
below) of the Executive.  For purposes of this Section 4.2, "Disability" means
(i) the Executive has been incapacitated by mental or physical injury or illness
so as to be prevented thereby from engaging in the performance of the
Executive's  duties to the Company and (ii) such incapacity has continued for a
period of ninety (90) days.


4.3            By the Executive for Good Reason.  At the election of the
Executive, for Good Reason (as defined below), provided that the Company shall
have thirty (30) days to cure

 
3

--------------------------------------------------------------------------------

 
 
in all material respects such Good Reason event(s) following the Company's
receipt of the Executive's written notice of such Good Reason event(s). For the
purposes of this Section 4.3, "Good Reason" for termination shall mean (i) a
reduction in the Executive's Base Salary (other than in connection with a
reduction in salary with respect to all other senior executives of the Company),
(ii) any material diminution or other adverse change in the Executive's
authority, responsibilities or duties without the prior written consent of the
Executive, (iii) a material breach by the Company of this Agreement or any other
material agreement between the Company and the Executive, or (iv) the
relocation, without the written consent of the Executive, of the place of
business at which the Executive principally performs Executive's duties
hereunder to a location that is greater than 35 miles from place of business at
which the Executive principally performs Executive's duties hereunder
immediately prior to such relocation. Notwithstanding the foregoing, (A) the
Executive will be deemed to have given consent to the condition(s) described in
this Section 4.3 if the Executive does not provide written notice to the Company
of such Good Reason event(s) within ninety (90) days from first occurrence of
such Good Reason event(s) and (B) to the extent the Company has not cured such
Good Reason event(s) during the 30-day cure period, the Executive must terminate
the Executive's employment for Good Reason no later than one hundred and eighty
(180) days following the occurrence of such Good Reason event(s) by providing
the Company thirty (30) days prior written notice of termination, which may run
concurrently with the Company's cure period.


4.4            By the Company Not For Cause or By the Executive Not For Good
Reason.  At the election of the Company for reasons other than Cause, or the
election of the Executive for reasons other than Good Reason, upon not less than
thirty (30) days' prior written notice of termination.


5.           Effect of Termination.


5.1            Payments Upon Termination.


(a)            In the event the Executive's employment is terminated pursuant to
Section 4.1, or by the Executive pursuant to Section 4.4, the Company shall pay
to the Executive the "Accrued Benefits," which shall mean: (i) any earned but
unpaid Base Salary pursuant to Section 3.1 through the last day of the
Executive's actual employment by the Company; (ii) any unreimbursed expenses
incurred through the last day of the Executive's actual employment by the
Company and reimbursable under Section 3.5; and (iii) all other payments,
benefits or fringe benefits to which the Executive shall be entitled under the
terms of any applicable compensation arrangement or benefit, equity or fringe
benefit plan or program or grant or this Agreement; but, for clarity, shall have
no obligation to pay any bonus pursuant to Section 3.2.


(b)            In the event the Executive's employment is terminated pursuant to
Sections 4.2, 4.3 or by the Company pursuant to Section 4.4, then the Company
shall continue to pay to the Executive: (i) the Accrued Benefits; (ii) any
annual bonus with respect to the calendar year ending on or preceding the date
of termination, which has been determined by the Board of Directors (or its
Compensation Committee) prior to the date of termination pursuant to Section 3.2
but is unpaid, which shall be payable at the time such bonuses would have been
paid if the Executive was still employed with the Company and in accordance with
Section 3.2(a); (iii) any

 
4

--------------------------------------------------------------------------------

 


special bonus to which the Executive is entitled pursuant to Section 3.2(b) as a
result of a Value Creation Event occurring prior to, or within two (2) months
after, such termination; (iv) Base Salary pursuant to Section 3.I as in effect
on the date of termination during the Severance Period (as defined below),
provided however that, if the adjustment required by Section 3.1 as a result of
a Value Creation Event has not yet been effected upon such termination, such
adjustment shall be made for purposes of determining pay to the Executive
pursuant to this Section 5.l(b)(iv) as though a Value Creation Event occurred
prior to such termination; and (v) reimbursement for COBRA continuation medical
benefits for the Executive (and the Executive's eligible dependents) during the
Severance Period. Such payments of continued salary and any COBRA-continuation
premium reimbursement shall begin on the sixtieth (60th) day after the date of
termination and shall include any amounts due prior to such date.  For the
avoidance of doubt, unless otherwise elected by the Board of Directors, in its
sole discretion and to the extent permitted under Section 409A of the Code, to
make payments sooner, any payments made pursuant to this Section 5.l(b) shall be
subject to the Company's standard payroll schedule during the Severance
Period.  For the purposes of this Section 5.1(b), "Severance Period" means the
period beginning on the date of termination and continuing afterward for nine
(9) months, if such termination occurs within two (2) months prior to, or at any
time following, an Acquisition (as defined in the Stock Restriction Agreements),
or otherwise six (6) months.


(c)           The payments to be made or benefits to be provided to the
Executive under Sections 5: (i) shall be contingent upon the execution (and
non-revocation) within sixty (60) days following termination of employment by
the Executive of a general release of the Company, its affiliates, stockholders,
directors, officers, employees and agents from all claims (other than claims for
the payments to be made and benefits to be provided), together with an agreement
to not make any disparaging comments, statements or communications about the
Company, its affiliates, stockholders, directors, officers, employees or agents,
or its management or business practices for three (3) years following
termination ofthe Executive's employment, all in a form reasonably provided by
the Company; (ii) shall be contingent upon the Executive's compliance with all
continuing obligations under the Company's Employee Non-Competition,
Non-Solicitation, Confidentiality and Assignment Agreement (the "Proprietary
Rights Agreement"); and (iii) shall constitute the sole remedy of the Executive
in the event of a termination of the Executive's employment in the circumstances
set forth in Section 5.l(b).


5.2            Section 409A.


(a)           Notwithstanding anything to the contrary in this Agreement, no
severance pay or benefits to be paid or provided to the Executive, if any,
pursuant to this Agreement that, when considered together with any other
severance payments or separation benefits, are considered deferred compensation
under Code Section 409A, and the final regulations and any guidance promulgated
thereunder (collectively, the "Deferred Payments") will be paid or otherwise
provided until the Executive has a "separation from service" within the meaning
of Code Section 409A.


(b)            Notwithstanding anything to the contrary in this Agreement, if
the Executive is a "specified employee" within the meaning of Code Section 409A
at the time of the Executive's termination (other than due to death), then the
Deferred Payments that are payable within the first six months following the
Executive's separation from service, will become

 
5

--------------------------------------------------------------------------------

 


payable on the first payroll date that occurs on or after the date six months
and one day following the date of the Executive's separation from
service.  Notwithstanding anything herein to the contrary, if the Executive dies
following the Employee's separation from service, but prior to the six-month
anniversary of the separation from service, then any payments delayed in
accordance with this paragraph will be payable in a lump sum as soon as
administratively practicable after the date of the Executive's death.  Each
payment and benefit payable under this Agreement is intended to constitute a
separate payment for purposes of Section 1.409A-2(b)(2) of the Treasury
Regulations.


(c)           Any amount paid under this Agreement that satisfies the
requirements of the "short-term deferral" rule set forth in Section
1.409A-l(b)(4) of the Treasury Regulations will not constitute Deferred
Payments.


(d)           This Agreement is intended to be exempt from the requirements of
Code Section 409A so that none of the payments and benefits to be provided
hereunder will be subject to the additional tax imposed under Section 409A, and
any ambiguities herein will be interpreted to be so exempt.  The Company and the
Executive agree to work together in good faith to consider amendments to this
Agreement and to take such reasonable actions which are necessary, appropriate
or desirable to avoid imposition of any additional tax or income recognition
prior to actual payment to the Executive under Section 409A.


6.           Restrictive Covenants.  During the Executive's employment with the
Company, the Executive will be exposed to, and provided with, valuable
confidential and/or trade secret information concerning the Company and its
present and future business plans and operations. As a result, in order to
protect the Company's legitimate business interests, the Executive shall, as a
condition of commencing employment, execute and deliver to the Company the
Company's Proprietary Rights Agreement, a copy of which is attached to this
Agreement as Exhibit A. For clarity, the obligations and covenants of the
Executive pursuant to the Proprietary Rights Agreement constitute material
responsibilities of the Executive to the Company pursuant to this Agreement.


7.           Other Agreements. The Executive represents that the Executive's
performance of all the terms of this Agreement and the performance of the
Executive's duties as an employee of the Company do not and will not breach any
agreement with any prior employer or other party to which the Executive is a
party (including without limitation any nondisclosure or non­ competition
agreement), or violate or contravene any judgment, administrative order or other
legal prohibition specifically naming the Executive. The Executive agrees that
if the Executive, during the Employment Period, becomes subject to any such
agreement or prohibition, the Executive shall immediately notify the
Company.  The Company acknowledges that it is aware that the Executive may be
subject to certain confidentiality and non-disparagement covenants with respect
to the Executive's prior employers.


8.           Indemnification. The Company shall indemnify and hold harmless the
Executive against any liability asserted against or incurred by the Executive in
the Executive's capacity as a director, officer and/or employee of the Company
or an affiliate of the Company or as fiduciary of any Company employee benefit
plan to the fullest extent permitted by law. Notwithstanding the foregoing, the
Executive shall have no right to indemnification on account of:  (a) acts or

 
6

--------------------------------------------------------------------------------

 


omissions of the Executive finally adjudged to be intentional misconduct, gross
negligence, fraud or a violation of law; or (b) any transaction with respect to
which it is finally adjudged that the Executive personally received a benefit in
money, property or services to which the Executive was not legally entitled.  In
addition, the Company shall include the Executive within the coverage of any
directors and officers liability insurance policy to the full extent that any
other director or other executive  officer of the Company,  as applicable, is so
covered. The indemnification and insurance provisions of this paragraph shall
survive the Executive's termination of employment with the Company and while
potential liability exists.


9.           Miscellaneous.


9.1             Notices.  Any notices delivered under this Agreement shall be
deemed duly delivered four (4) business days after it is sent by registered or
certified mail, return receipt requested, postage prepaid, or one business day
after it is sent for next-business day delivery via a reputable nationwide
overnight courier service, in each case to the address of the recipient set
forth in the introductory paragraph of this Agreement.  Either party may change
the address to which notices are to be delivered by giving notice of such change
to the other party in the manner set forth in this Section 9.1.


9.2            Pronouns.  Whenever the context may require, any pronouns used in
this Agreement shall include the corresponding masculine, feminine or neuter
forms, and the singular forms of nouns and pronouns shall include the plural,
and vice versa.


9.3           Entire Agreement. This Agreement, together with the Stock
Restriction Agreements and the Proprietary Rights Agreement, constitutes the
entire agreement between the parties and supersedes all prior agreements and
understandings, whether written or oral, relating to the subject matter of this
Agreement.


9.4            Amendment.  This Agreement may be amended or modified only by a
written instrument executed by both the Company and the Executive.


9.5            Governing Law. This Agreement shall be governed by and construed
in accordance with the laws of the Commonwealth of Massachusetts (without
reference to the conflicts of laws provisions of the Commonwealth of
Massachusetts).


9.6           Resolution of Disputes.  Any dispute, difference or controversy
arising under this Agreement, the Stock Restriction Agreement or the Proprietary
Rights Agreement shall be settled by arbitration.  Any arbitration pursuant to
this Section shall be held before a single neutral arbitrator selected from the
roles of the American Arbitration Association pursuant to the Commercial
Arbitration Rules.  The arbitrator (a) shall not have the power or authority to
add to, alter, amend or modify the terms of this Agreement, (b) shall have no
power to award punitive or exemplary  damages; and (c) shall interpret and
construe this Agreement in accordance with, and shall be bound by the laws of
the Commonwealth of Massachusetts. Except as otherwise set forth herein, each
party shall bear its own expenses for counsel and other out-of-pocket costs in
connection with any resolution of a dispute, difference or controversy. Any
arbitration shall take place in Boston, Massachusetts or at such other location
as the parties may agree upon, according to the American Arbitration
Association's Commercial Arbitration

 
7

--------------------------------------------------------------------------------

 


Rules now in force and hereafter adopted. The arbitrator shall make any award in
accordance with and based upon all the provisions of this Agreement and judgment
upon any award rendered by the arbitrator shall be entered in any court having
jurisdiction thereof. The fees and disbursements of such arbitrator shall be
borne equally by the parties, with each party bearing its own expenses for
counsel and other out-of-pocket costs. The arbitrator is specifically authorized
to award costs and attorney's fees to the party substantially prevailing in the
arbitration and shall do so in any case in which the arbitrator believes the
arbitration was not commenced in good faith.


9.7           Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of both parties and their respective successors and
assigns, including any corporation with which, or into which, the Company may be
merged or which may succeed to the Company's assets or business, provided,
however, that the obligations of the Executive are personal and shall not be
assigned by the Executive.  The Company may only assign this Agreement to any
successor to all or substantially all of the business and/or assets of the
Company, provided that the Company shall use reasonable efforts to secure such
successor's agreement to expressly assume and agree to perform this Agreement in
the same manner and to the same extent that the Company would be required to
perform it if no such succession had taken place. As used in this Agreement,
"Company" shall mean the Company and any successor to its business and/or
assets, which assumes and agrees to perform the duties and obligations of the
Company under this Agreement by operation of law or otherwise.


9.8            Waivers.  No delay or omission by the Company or the Executive in
exercising any right under this Agreement shall operate as a waiver of that or
any other right. A waiver or consent given by the Company or the Executive on
any one occasion shall be effective only in that instance and shall not be
construed as a bar or waiver of any right on any other occasion.


9.9           No Mitigation; No Offset. In no event shall the Executive be
obligated to seek other employment or take any other action by way of mitigation
of the amounts payable to the Executive under any of the provisions of this
Agreement, nor shall the amount of any payment hereunder be reduced by any
compensation earned by the Executive as a result of employment by a subsequent
employer.


9.10           Captions.  The captions of the sections of this Agreement are for
convenience of reference only and in no way define, limit or affect the scope or
substance of any section of this Agreement.


9.11           Severability.  In case any provision of this Agreement shall be
invalid, illegal or otherwise unenforceable, the validity, legality and
enforceability of the remaining provisions shall in no way be affected or
impaired thereby.


9.12           Termination of Consulting Agreement.  As a founding shareholder
of the Company, the Executive and the Company entered into a certain Consulting
Agreement on or about December 31, 2009 (the "Consulting Agreement"). Upon the
Effective Date of this Agreement, the Consulting Agreement shall be terminated
and of no further force or effect.

 
8

--------------------------------------------------------------------------------

 


9.13           Execution; Counterparts.  This Agreement may be executed in
several counterparts, each of which shall be deemed to be an original but all of
which together will constitute one and the same instrument. This Agreement may
be executed and delivered by facsimile, email/pdf format or other electronic
means and each party may fully rely upon such execution and delivery.


9.14           Survival. The provisions of Sections 5, 6, 7, 8 and 9 shall
survive the termination of this Agreement.

 
9

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year set forth above.


CORREGIDOR THERAPEUTICS, INC.




/s/ Glenn Batchelder
By: Glenn Batchelder
Its: President and Chief Executive Officer






EXECUTIVE




/s/ Rick Batycky
Name: Rick Batycky

 
10

--------------------------------------------------------------------------------

 
